SUPPLEMENTAL ORDER
The Court having continued the temporary suspension of ROBERT M. DOSWELL of IRVINGTON from the practice of law on February 26, 1991, and that Order not having provided for the transfer of respondent’s frozen attorney accounts to the Superior Court Trust Fund, and good cause appearing;
It is ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule l:20-ll(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by ROBERT M. DOSWELL, which funds were restrained from disbursement by this Court’s Order of February 5, 1991.